2. Yemen: death penalty against juvenile offenders, notably the case of Muhammed Taher Thabet Samoum
The next item is the debate on six motions for a resolution on Yemen - death penalty against juvenile offenders, notably the case of Muhammed Taher Thabet Samoum.
author. - Mr President, I look with great admiration at the courage of citizens who defy the repression and violence of their governments. We have seen this happening in popular uprisings in Tunisia, Egypt, Iran, Algeria, Bahrain and also in Yemen. The young generation wants hope to replace cynicism, opportunities to replace poverty, justice to replace impunity and internet freedom to replace repression and censorship.
We have a long list of serious concerns about developments in Yemen in relation to democracy, human rights and the independence of the judiciary, as well as to the persecution of journalists, bloggers and human rights defenders. In particular, we are concerned about the climate of fear that is created by the execution of juveniles, despite Yemen's commitment to the international community not to execute juvenile offenders and the reflection of that commitment in its own penal code.
There is a lack of adequate means to determine the age of defendants, so it is difficult for people to defend themselves. We call on the President of Yemen and the authorities to at least respect Yemen's own laws and commitments to the international community and halt the execution of juveniles. We also stress the need for reforms in Yemen, as called for by so many demonstrators in the streets, and we want their living conditions and their rights to be improved.
Mr President, the Arab countries are being rocked by a wave of popular uprisings that are spreading to them all, one by one, and I hope that this will continue.
An unprecedented wave of protest against the dictatorships in power in those countries is gaining ground. These dictatorships are in place more often than not with the support and, at best, amid the silence of all of the Western regimes. No country seems immune to popular uprisings, and that is all to the good. We took too long - you took too long - to realise what was happening in those countries, and you are still delaying now. It took until 2 February for the European Parliament to adopt a resolution on Tunisia, and it is only now, at this part-session, that we have adopted one on Egypt.
We had requested, in connection with these emergency situations, a resolution on Algeria. Our request was refused once again, just as, for months, you - or at least the vast majority of you - refused to see what was happening in Tunisia.
Today, protest movements are being formed, as we speak, in Iran, in Libya, with regard to which you have just given your support - your conditional support, but your support nonetheless - to a partnership agreement, and also in Bahrain and in Yemen, to mention only those that we know the most about. Yes, that is right, in Yemen, where President Ali Abdullah Saleh has been in power for no fewer than 33 years. Talk about a managed democracy! Of course, it is much better than the situation in Libya, since Mr Gaddafi has been in power for 42 years!
We were among the few who said that we could not vote today on a resolution on Yemen without taking account of what was happening in that country. Men and women there are fighting for their freedom. Violence is erupting between supporters and opponents of the regime.
Since the rallies began at the end of January, hundreds of people have been injured. Yesterday in Aden, a young demonstrator was shot dead during clashes with the police, who opened fire to disperse a gathering. Right now, students in Saada are barricaded inside their campus, where they are still surrounded by the police, and we remain silent.
When we think of Yemen, we think only of the problem of capital punishment for minors. I am by no means suggesting that the abolition of the death penalty should be abandoned - I have always been a staunch supporter of its abolition, and I believe that any supposedly democratic country that is incapable of abolishing such a punishment is criminal and should not lecture others on democracy and human rights, even if it is the world's leading power.
Yes, this capital punishment is even more unacceptable when it is applied to minors, especially in a country where it is impossible to know for sure when a person was born and where this impossibility is used to sentence people to death, the benefit of the doubt being given, dare I say it, because of the failure to establish their date of birth and so prove that they were minors at the time of the offence.
And you would like us to adopt a resolution focusing on just one issue, a resolution that merely emphasises, in paragraph seven, the need for reforms, as called for by, I quote, 'so many demonstrators'? That is a bit weak.
Therefore, I and my fellow Members from the Group of the Greens/European Free Alliance have tabled three amendments to update this resolution, and I hope that, together, we will be able to adopt a resolution worthy of the name.
author. - (RO) Mr President, I want to assure Mrs Vergiat that, as anyone can see, we are debating not only the death penalty, but also the events taking place recently on the streets of Yemen. I believe that when it comes to the vote, she will also be able to see what stance our group adopts on these issues.
However, we must not forget that the subject of the emergency resolution which was adopted to be discussed today is the persecution of juvenile criminals and the imposition of the death penalty in this case. As you are aware, if we Europeans find the death penalty unacceptable and barbaric, it is even more awful and terrible when juveniles are involved. The bottom line is that the use of the death penalty for crimes committed by an offender under the age of 18 even violates Yemeni legislation, although the authorities in this country continue to carry out such executions.
author. - Mr President, the topic of the urgent resolution is important in itself. I too want to call on the President of Yemen to halt the execution of Thabet Samoum, as well as to call on him and the authorities to commute the death sentence passed on him and other juveniles such as Ali Abdulla.
However, as has been said, it would be unfortunate to miss this opportunity and not raise some of the basic and more important issues that are emerging now in that country.
That is why I would also like to see Parliament add, at the end of the resolution on which we will be voting, that it notes that in Yemen as in other Arab countries, notably Tunisia and Egypt, demonstrators have taken to the streets in recent weeks to demand more democracy and reforms of the state.
'Whereas many protestors have been attacked or taken into custody by the security forces': that is our first amendment. Secondly: 'expresses its deep concern about the long-standing political and socio-economic problems in Yemen and calls for considerable efforts by the international community to prevent the escalation of the current crisis'. Finally, our third amendment: 'expresses its solidarity with the demonstrators who demand democratic reforms and improved living conditions; welcomes in this context President Saleh's announcement that he will step down in 2013 and calls on the authorities to stop violence against peaceful protestors and to release all demonstrators who express their dissent peacefully'.
If all three of these amendments are included, the resolution would be really very good.
author. - (RO) Mr President, the death penalty is truly the most inhumane punishment possible and I have appealed against it on countless occasions. Indeed, the European Parliament has made appeals for its abolition in the countries which still retain this barbaric practice.
However, the executions in Yemen referred to in our resolution are especially outrageous as juveniles are involved. Even before a crime has been committed, the victims are children. This therefore violates the fundamental right to life, as well as the international conventions which Yemen is party to and, last but not least, even the penal code in this country, which explicitly forbids the use of capital punishment against juvenile offenders. The difficulty in determining the exact age of those convicted due to the lack of birth certificates is a circumstance which increases the discretionary nature of this type of punishment.
We cannot discuss this specific issue without taking into account the state of affairs in Yemen. The Yemeni authorities are violating human rights. Journalists and activists are being imprisoned illegally. Women are discriminated against regarding their participation in public life and access to education, while the judicial system is anything but independent. The recent riots are not only motivated by economic and social concerns, but they also express the strong desire to make Yemeni society democratic.
author. - Mr President, Yemen is a state party to the Convention on the Rights of the Child and the International Covenant on Civil and Political Rights, both of which expressly prohibit the execution of juvenile offenders - those convicted of crimes committed when the perpetrators were under the age of 18.
The impending execution of Muhammed Samoum, and indeed the detention on death row of several other juvenile offenders, is an affront to international law. By pursuing such policies, on the bizarre excuses of the accused not having proper birth certificates or of uncertainty about their age, Yemen is aligning itself with the brutal theocracy of Iran. However, the difference between the two countries is that Yemen receives massive aid from the West, including the EU, in order to root out al-Qaeda terrorists, whereas Iran is an international pariah.
Therefore, we have considerable leverage here in the EU over President Ali Abdullah Saleh. I urge the High Representative to take all possible steps to persuade him to grant clemency in this case. Having announced that he will shortly relinquish his post, President Saleh has a real chance now to leave a positive and enlightened legacy in his country, which has been brutalised by conflict and terrorism for so long and now dreams of a democratic future.
Mr President, the use of capital punishment on juveniles under the age of 15 was prohibited in Yemen in 1991. Since 1994, this ban has applied to people below the age of 18. Unfortunately, this prohibition is not always respected in practice, for example in the case of people who do not have any documents which confirm their age, as has already been mentioned in this Chamber. Other dangerous things are also happening in Yemen. It is a country where the number of weapons has long ago exceeded the number of people, where brutal tribal battles are a daily occurrence and where teenagers with weapons do not cause a stir. There is even a saying in Yemen that 'if you are old enough to use a knife, you are old enough to fight for your tribe'. Besides, everyone who has been to Yemen knows that almost everyone carries a knife, and a teenager with a Kalashnikov is nothing unusual. Yemeni society is also a very young society - almost half of Yemenis are still under 14. The different militias recruit young soldiers, and we should also fight against this.
on behalf of the ALDE Group. - Mr President, the death penalty is still in use in 58 countries and one of these countries is Yemen. My Group condemns the death penalty in general and the planned execution of Muhammed Taher Thabet Samoum in particular.
We want to remind the Yemeni Government of its international commitments regarding the Convention on the Rights of the Child and the International Covenant on Civil and Political Rights. Both conventions prohibit the executions of people under the age of 18.
On Monday, Amnesty International reported on the actions of Yemeni security forces. According to Amnesty, the security forces beat protestors with sticks and shocked them with electric batons during peaceful protests in Sana'a. My Group condemns these violent actions and urges the Yemeni Government to cease all violence against its own people.
Mr President, I promise I will not read quickly, because I am going to speak slowly. It is an honour for me to speak straight after the former Prime Minister of Finland. I would like to say that the call for Yemen not to carry out the death sentence on juveniles is an example of the European Union's characteristic minimalist approach. I am opposed to capital punishment, though I know that in this Chamber there are people who support it, although they do not say so publically. I am opposed to capital punishment, irrespective of whether it concerns a juvenile person or an adult. However, on this particular question I hope we are going to rise above our national and political divisions to demand unequivocally from the authorities in Yemen that on this matter the President of Yemen should make use, after all, of his right to grant a pardon. This really is a question of a truly united fight.
Mr President, the Yemeni administration has made a commitment to accept the application of both the UN Convention on the Rights of the Child, and the International Covenant on Civil and Political Rights. Both of the cases of condemned juvenile offenders are subject to the regime of these documents, and it should therefore not be possible for a judicial body in Yemen to issue a legal decision denying the rights and protection arising from these documents.
Penalties imposed in violation of the valid commitments of a country, and hence the applicable law, cannot be accepted. If the Yemeni Government claims that its power is based on civilized democratic principles, then it cannot use barbaric forms of governance based on arbitrariness and injustice. In my opinion, we should make this fact clear to the Yemeni Government today.
(HU) Mr President, ladies and gentlemen, naturally I believe that it is important that here in the European Parliament we condemn dictatorial means, that we condemn dictators and dictatorships, but I also believe that it is important that we urge Yemen in general towards democratic structures. However, I think that, although this Yemen affair has been raised in the European Parliament, it is not the European Union's job to adopt a position on this. This affair is totally confused. There are totally unclarified circumstances in it. Even the particulars of the crime cannot be made out satisfactorily. For one thing, we do not even know how old the young man accused and convicted of the crime was at the time the offence was committed. It is possible that he was not a minor. We do not see clearly in this case. Nothing illustrates Yemen's astonishing backwardness better than the fact that not even the birth certificate of Mohammed Taher Thabet Samoum has surfaced. Neither has it been proven to this day whether his school papers presented by his lawyer are genuine or whether these are false school papers. Moreover, I would like to draw your attention to the fact that this is not about stealing a hen but this is a case of murder, and so here I prefer to be a little restrained and more measured than the speakers so far.
The European Union must consider, similarly to the world's other democratic countries such as the United States of America, the option of the death penalty for certain exceptionally serious crimes proven beyond doubt.
(FI) Mr President, the Samoum case is not a oneoff event in Yemen: at least eight other juvenile offenders are in custody awaiting a death sentence. This is especially challenging in a country where there are no birth records, so it is impossible to say with any certainty whether someone was underage in a situation when a crime was committed.
It is nevertheless important to remember that the state of Yemen is party to the Convention on the Rights of the Child and the International Covenant on Civil and Political Rights, both of which expressly prohibit the death sentence against juvenile offenders and harsh sentences in general for such people. The execution of juvenile offenders is, furthermore, forbidden in Yemen's own penal code.
In contrast to the previous speaker, I would like to say that the death penalty is always cruel, inhuman, and a punishment that strips a person of human dignity. For that reason, the EU will fight against the death penalty in all situations, and we too in this House will appeal in favour of that.
(RO) Mr President, sentencing a child to death is unacceptable in the world we live in. Turning this practice into a habit is a crime in itself. This is why I want to express my disagreement with the decision made by the Yemeni authorities to continue such actions. The government is violating both the international treaties on this matter and the penal code which prohibits the use of the death penalty for juveniles. In addition, the way in which the justice system tries to find out the age of those brought before it remains unclear. This case is a sad example of what is going on in Yemen.
As an MEP and citizen of the EU, I believe in the fundamental importance of a person's right to life, and children must be the first to be protected. I appeal to the EU's High Representative to halt the succession of these bloody executions.
(RO) Mr President, Thabet Samoum and Fuad Ahmed Ali Abdulla were probably minors, as they maintain, when they committed the offences for which they were sentenced to death. They received their sentence years ago and it may be carried out at any time. They are being subjected to huge psychological strain, which is inhumane and degrading treatment in itself. We call on the authorities to refrain from carrying out these punishments.
In addition, neither offender can prove that they were under the age of 18 because they do not have birth certificates. Obtaining a birth certificate is a serious problem in Yemen where only 22% of births are officially registered, according to UNICEF. Some of the funds we use to help this country will perhaps resolve this problem. Public discussion about these cases must lead to the abolition of capital punishment in Yemen and to the sentences of hundreds of people condemned to death being commuted. I call on the European Commission and Council to insist on achieving this objective in the dialogue with this government.
(PL) Mr President, adult or juvenile - capital punishment is a subject to which we ought to devote a lot of time. After managing to develop our ethical code in the wake of the nightmares which have affected Europe, we should be promoting it in other countries - in countries with which we have any kind of economic contact, but I am also thinking here of countries in Europe. In Belarus, sentences of capital punishment are still imposed and the death sentence is still in use.
What is happening in Yemen must attract our attention and we must make the loudest appeals to the Yemeni Government to put an immediate stop to these awful practices, and also to look into the fact that - as my fellow Member said a moment ago - there are still a number of juveniles in prison awaiting execution. I appeal, too, to all of us: we should be working more closely together with organisations such as Amnesty International and the Helsinki Foundation for Human Rights, so that our voice will be heard better and have greater force throughout the world.
(DE) Mr President, the decision in Yemen to impose the death penalty on someone who was a minor at the time of the offence is shocking. Yemen has clearly acted unlawfully here, since like nearly every country in the world Yemen is a signatory to the UN Convention on the Rights of the Child. Under Article 37 of the Convention, neither the death penalty nor life imprisonment may be imposed for crimes committed by persons before their 18th birthday. This decision has been justified by the claim that the age of the accused is uncertain.
However, death sentences are also passed against minors in other parts of the Islamic world. Sharia courts are imposing capital punishment on youths in Somalia, for example. Together with the UN, the EU must act more resolutely and more speedily here to prevent breaches of international law with such serious consequences. Dialogue is good, but Realpolitik and economic pressure are better ways to advance our argument. At any rate, they tend to get things moving much faster.
(IT) Mr President, ladies and gentlemen, while we are speaking, hundreds of prisoners packed into Yemeni gaols are waiting for their death sentences to be carried out. I think this debate should call for greater attention and a swifter commitment from the European institutions.
The ongoing violation of the International Convention on Human Rights is a topic on which Europe must be neither silent nor absent, least of all with regard to a country such as Yemen, with which we maintain economic relations. Inevitably, therefore, we must also pay great attention to issues of this kind.
In Europe and the Western world, rehabilitation is clearly an important, basic aspect of a sentence. A death sentence has absolutely no rehabilitation purpose, which is why we need to intervene with the utmost firmness and determination and to make our voice heard in this respect.
Vice-President of the Commission. - Mr President, the European Union, in implementing its well-established Death Penalty Guidelines, has long been active in fighting the death penalty in Yemen, both generally and by targeting individual cases.
The capital punishment of juvenile offenders has always taken place in Yemen. In earlier times, however, cases were largely unknown and civil society was not as active. The EU-funded and UNICEF-implemented Juvenile Justice Programme has contributed significantly to raising awareness, both in Yemen and within the international community. This programme was carried out together with a coalition of civil society organisations and the Higher Council for Motherhood and Childhood.
However, awareness-raising is not enough. We need to follow up with actions. As a last resort, the EU delegation actively carries out démarches to halt executions. The two most recent cases were in December 2010 for Fuad Ahmed Ali Abdulla, and in January 2011 for Muhammed Taher Thabet Samoum. In both cases, the execution was halted - after EU intervention - to allow for presentation of evidence of age. The issue of Muhammed Taher Thabet Samoum was taken up again last week. It seems now as if a presidential pardon is the only hope for a formal reversal of the sentence. The EU and UNICEF have again contacted President Saleh and now, according to our own feedback from Sana'a, the execution is on hold again.
Yemen is bound by international obligations, and by its own juvenile justice legislation and penal code, not to execute juveniles. The reasons for having juveniles on death row are mainly attributed to a lack of capacity in age determination. We are therefore, together with UNICEF, looking into how to assist Yemen in building up such expertise, so as to arrest the issue at its roots. In the immediate term, the EU will encourage the setting up of an independent body to re-examine the age of juvenile offenders. We will also aim to support the capacities of lawyers to provide legal assistance to juveniles. In the medium-term, we are looking to develop EU support for an effective civil registry authority.
We are thus taking this extremely grave issue very seriously and using all available means. The Government of Yemen has shown receptiveness to our démarches. The EU remains prepared to assist them, now and in the future, to achieve our goal of eradicating the death penalty totally.
The debate is closed.
The vote will take place at the end of the final debate.
Written Statements (Rule 149)
in writing. - (FI) We have frequently addressed the subject of the death penalty in our resolutions. Condemning minors to death is rare, but Yemen is one of those countries in which it has happened. Although Yemen has made progress in its efforts to prohibit death sentences against minors, courts have continued to pass them. The case of Muhammed Taher Thabet Samoum is not the only one.
Generally speaking, and in connection with intercultural dialogue, it is worth giving serious consideration to what radicalises young people, prompting them to commit crime, even murder, and how best to prevent them from going down the road of crime. As is known, the death sentence does not reduce crime.
The prodemocracy demonstrations that began in Tunisia and Egypt have received much support from the local youth. The lack of prospects and opportunities, in addition to a desire for democracy, has provoked resistance. This wave of resistance also spread to Yemen last week.
I share my fellow Members' concerns and demands with respect to Samoum and others who have received the death sentence. Although we are now waiting with interest and hope to see what political changes the demonstrations in the Arab countries will lead to, we cannot for a moment close our eyes to outrages which contravene international human rights agreements, such as the death sentence for minors.